Exhibit 10.18
Execution Version
SECOND AMENDMENT
TO
AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of August 11, 2010
among
OASIS PETROLEUM NORTH AMERICA LLC,
as Borrower,
THE GUARANTORS PARTY HERETO,
BNP PARIBAS
as Administrative Agent,
and
THE LENDERS PARTY HERETO

 

 



--------------------------------------------------------------------------------



 



SECOND AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT
THIS SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Second
Amendment”) dated as of August 11, 2010, among OASIS PETROLEUM NORTH AMERICA
LLC, a Delaware limited liability company (the “Borrower”), the Guarantors party
hereto (the “Guarantors” and collectively with the Borrower, the “Obligors”);
each of the lenders party to the Credit Agreement referred to below
(collectively, the “Lenders”); and BNP PARIBAS, as administrative agent for the
Lenders (in such capacity, together with its successors in such capacity, the
“Administrative Agent”).
R E C I T A L S
A. The Parent, the Borrower, the Administrative Agent and the Lenders are
parties to that certain Amended and Restated Credit Agreement dated as of
February 26, 2010, as amended by that certain First Amendment to Amended and
Restated Credit Agreement and Consent dated as of June 3, 2010 (as may be
further amended, the “Credit Agreement”), pursuant to which the Lenders have
made certain credit available to and on behalf of the Borrower.
B. The Borrower, the Guarantors, the Administrative Agent and the Lenders have
agreed to amend certain provisions of the Credit Agreement.
C. NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
Section 1. Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement, as
amended by this Second Amendment. Unless otherwise indicated, all section
references in this Second Amendment refer to sections of the Credit Agreement.
Section 2. Amendments to Credit Agreement.
2.1 Amendments to Section 1.02.
(a) The definition of “Agreement” is hereby amended in its entirety to read as
follows:
“Agreement” means this Credit Agreement, as amended by the First Amendment and
as further amended by the Second Amendment, as the same may be further amended
or supplemented from time to time.
(b) The definition of “Current Production” is hereby amended in its entirety to
read as follows:
“Current Production” means the lesser of (a) the prior month’s production of
each of crude oil and natural gas, calculated separately, of the Borrower and
its Subsidiaries and (b) the forecasted production, as reasonably determined by
the Borrower, of each of crude oil and natural gas, calculated separately, of
the Borrower and its Subsidiaries for each month for the period ending no sooner
than the latest month for which volumes are hedged under Swap Agreements.

 

1



--------------------------------------------------------------------------------



 



(c) The following definition of “Second Amendment” is hereby added where
alphabetically appropriate to read as follows:
“Second Amendment” means that certain Second Amendment to Amended and Restated
Credit Agreement, dated as of August 11, 2010, among the Borrower, the
Guarantors, the Administrative Agent and the Lenders party thereto.
(d) The definition of “Supplemental Production Forecast” is hereby deleted.
2.2 Amendment to Section 9.18(a). Section 9.18(a) is hereby amended in its
entirety to read as follows:
(a) The Parent and the Borrower will not, and will not permit any Subsidiary to,
enter into any Swap Agreements with any Person other than (i) Swap Agreements in
respect of commodities (A) with an Approved Counterparty and (B) the notional
volumes for which (when aggregated with other commodity Swap Agreements then in
effect other than basis differential swaps on volumes already hedged pursuant to
other Swap Agreements) do not exceed, as of the date such Swap Agreement is
executed, (I) for the period from 1 to 24 months after the date of execution of
such Swap Agreement, 100% of the Current Production for each month during the
period during which such Swap Agreement is in effect for each of crude oil and
natural gas, calculated separately, (II) for the period from 25 to 36 months
after such date of execution, 75% of the Current Production for each month
during the period during which such Swap Agreement is in effect for each of
crude oil and natural gas, calculated separately, and (III) for the period from
37 to 60 months after such date of execution, 50% of the Current Production for
each month during the period during which such Swap Agreement is in effect for
each of crude oil and natural gas, calculated separately; provided, that the
Borrower may purchase puts and floors the notional volumes for which exceed the
foregoing percentage limitations (but which do not exceed 100% of the Current
Production for the relevant calendar year), and (ii) Swap Agreements in respect
of interest rates with an Approved Counterparty, as follows: (A) Swap Agreements
effectively converting interest rates from fixed to floating, the notional
amounts of which (when aggregated with all other Swap Agreements of the Borrower
and its Subsidiaries then in effect effectively converting interest rates from
fixed to floating) do not exceed 50% of the then outstanding principal amount of
the Borrower’s Debt for borrowed money which bears interest at a fixed rate and
(B) Swap Agreements effectively converting interest rates from floating to
fixed, the notional amounts of which (when aggregated with all other Swap
Agreements of the Borrower and its Subsidiaries then in effect effectively
converting interest rates from floating to fixed) do not exceed 75% of the then
outstanding principal amount of the Borrower’s Debt for borrowed money which
bears interest at a floating rate. In no event shall any Swap Agreement contain
any requirement, agreement or covenant for the Borrower or any Subsidiary to
post collateral or margin to secure their obligations under such Swap Agreement
or to cover market exposures and in no event shall (y) any Swap Agreements in
respect of interest rates have a term beyond 48 months from the date of
execution thereof or (z) any Swap Agreements in respect of commodities have a
term beyond 60 months from the date of execution thereof.

 

2



--------------------------------------------------------------------------------



 



Section 3. Conditions Precedent. This Second Amendment shall become effective as
of the date when each of the following conditions is satisfied (or waived in
accordance with Section 12.02 of the Credit Agreement):
3.1 The Administrative Agent shall have received from the Majority Lenders, each
Guarantor and the Borrower, counterparts (in such number as may be requested by
the Administrative Agent) of this Second Amendment signed on behalf of such
Person.
3.2 The Administrative Agent and the Lenders shall have received all fees and
other amounts due and payable on or prior to the date hereof.
3.3 No Default shall have occurred and be continuing as of the date hereof,
after giving effect to the terms of this Second Amendment.
3.4 The Administrative Agent shall have received such other documents as the
Administrative Agent or its special counsel may reasonably require.
The Administrative Agent is hereby authorized and directed to declare this
Second Amendment to be effective when it has received documents confirming or
certifying, to the satisfaction of the Administrative Agent, compliance with the
conditions set forth in this Section 3 or the waiver of such conditions as
permitted hereby. Such declaration shall be final, conclusive and binding upon
all parties to the Credit Agreement for all purposes.
Section 4. Miscellaneous.
4.1 Confirmation. The provisions of the Credit Agreement, as amended by this
Second Amendment, shall remain in full force and effect following the
effectiveness of this Second Amendment.
4.2 No Waiver. Neither the execution by the Administrative Agent or the Lenders
of this Second Amendment, nor any other act or omission by the Administrative
Agent or the Lenders or their officers in connection herewith, shall be deemed a
waiver by the Administrative Agent or the Lenders of any Defaults or Events of
Default which may exist, which may have occurred prior to the date of the
effectiveness of this Second Amendment or which may occur in the future under
the Credit Agreement and/or the other Loan Documents. Similarly, nothing
contained in this Second Amendment shall directly or indirectly in any way
whatsoever either: (a) impair, prejudice or otherwise adversely affect the
Administrative Agent’s or the Lenders’ right at any time to exercise any right,
privilege or remedy in connection with the Loan Documents with respect to any
Default or Event of Default, (b) except as expressly provided herein, amend or
alter any provision of the Credit Agreement, the other Loan Documents, or any
other contract or instrument, or (c) constitute any course of dealing or other
basis for altering any obligation of the Borrower or any right, privilege or
remedy of the Administrative Agent or the Lenders under the Credit Agreement,
the other Loan Documents, or any other contract or instrument. Each reference in
the Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or any
other word or words of similar import shall mean and be a reference to the
Credit Agreement as amended hereby, and each reference in any other Loan
Document to the Credit Agreement or any word or words of similar import shall be
and mean a reference to the Credit Agreement as amended hereby.

 

3



--------------------------------------------------------------------------------



 




4.3 Ratification and Affirmation; Representations and Warranties. Each Obligor
hereby (a) acknowledges the terms of this Second Amendment; (b) ratifies and
affirms its obligations under, and acknowledges its continued liability under,
each Loan Document to which it is a party and agrees that each Loan Document to
which it is a party remains in full force and effect as expressly amended hereby
and (c) represents and warrants to the Lenders that as of the date hereof, after
giving effect to the terms of this Second Amendment: (i) all of the
representations and warranties contained in each Loan Document to which it is a
party are true and correct, except to the extent any such representations and
warranties are expressly limited to an earlier date, in which case, such
representations and warranties shall continue to be true and correct as of such
specified earlier date, (ii) no Default or Event of Default has occurred and is
continuing and (iii) no event or events have occurred which individually or in
the aggregate could reasonably be expected to have a Material Adverse Effect.
4.4 Counterparts. This Second Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Second Amendment by facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof.
4.5 No Oral Agreement. This Second Amendment, the Credit Agreement and the other
Loan Documents executed in connection herewith and therewith represent the final
agreement between the parties and may not be contradicted by evidence of prior,
contemporaneous, or unwritten oral agreements of the parties. There are no
subsequent oral agreements between the parties.
4.6 GOVERNING LAW. THIS SECOND AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
4.7 Payment of Expenses. In accordance with Section 12.03 of the Credit
Agreement, the Borrower agrees to pay or reimburse the Administrative Agent for
all of its reasonable out-of-pocket costs and reasonable expenses incurred in
connection with this Second Amendment, any other documents prepared in
connection herewith and the transactions contemplated hereby, including, without
limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent.
4.8 Severability. Any provision of this Second Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

4



--------------------------------------------------------------------------------



 




4.9 Successors and Assigns. This Second Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.
[SIGNATURES BEGIN NEXT PAGE]

 

5



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed as of the date first written above.

          BORROWER:  OASIS PETROLEUM NORTH AMERICA LLC
      By:   /s/ Thomas B. Nusz         Thomas B. Nusz        President and Chief
Executive Officer      GUARANTORS:   OASIS PETROLEUM LLC
      By:   /s/ Thomas B. Nusz         Thomas B. Nusz        President and Chief
Executive Officer        OASIS PETROLEUM INC.
      By:   /s/ Thomas B. Nusz         Thomas B. Nusz        President and Chief
Executive Officer     

Signature Page to Second Amendment to Amended and Restated Credit Agreement
(Oasis Petroleum North America LLC)

 

 



--------------------------------------------------------------------------------



 



          ADMINISTRATIVE AGENT AND LENDER:   BNP PARIBAS
      By:   /s/ Edward Pak         Name:   Edward Pak        Title:   Vice
President            By:   /s Betsy Jocher         Name:   Betsy Jocher       
Title:   Director      LENDERS:   JPMORGAN CHASE BANK, N.A.
      By:   /s/ Correne S. Loeffler         Name:   Correne S. Loeffler       
Title:   Vice President        UBS LOAN FINANCE, LLC
      By:   /s/ Mary E. Evans         Name:   Mary E. Evans        Title:  
Associate Director            By:   /s/ Irja R. Otsa         Name:   Irja R.
Otsa        Title:   Associate Director        WELLS FARGO BANK, N.A.
      By:   /s/ Scott Hodges         Name:   Scott Hodges        Title:  
Director     

Signature Page to Second Amendment to Amended and Restated Credit Agreement
(Oasis Petroleum North America LLC)

 

 